Title: To Thomas Jefferson from Jared Mansfield, 12 July 1807
From: Mansfield, Jared
To: Jefferson, Thomas


                        
                            Sir,
                            Cincinnati July 12t. 1807
                        
                        Some time last Winter, I received from Col. Williams, a circular letter stating the progress of the Military
                            Philosophical Society at West-Point. The desire of gratifying a favourite propensity for scientific pursuits, excited in me
                            a moment of ardor; & in reply to the Col. as far as I recollect, for I have not a copy of it, I expressed a desire of
                                returning to a situation which I had experienced to be very favourable, to
                            the Attainment & diffusion of scientific learning. The proposal, however, of returning to my former Station was a
                            conditional, & if I recollect, indefinite as to time. The indications of lingering disorders in some of my family, & a
                            considerable debility, I had felt at times, together with the consideration of having finished, except that of
                            Astronomical Observations, what appeared to be the mass of business destined for this Department, rendered it probable,
                            that my services, if ever satisfactory to the Government, might be dispensed with, & that it might be necessary for me
                            to repair for health to the Eastern States. I am happy that my apprehensions of an immediate necessity of this kind have
                            ceased, & that prospects of a due degree of health being preserved in my family are favourable.
                        As however by Your favour & indulgence, I am allowed to retain any rank in the Corps of Engineers, & in
                            the event of returning to the Eastern States, it would be a favourite Object with me, at a period of life when the mind in
                            the full exercise of its faculties, & generally possessing an accurate judment, is best suited for scientific researches. to resume my station among the Corps of Engineers. Whenever
                            this may take place, I conceive it important, for the furtherance of my own, as well as, the Objects of the Institution,
                            that the cares & attentions necessary for other duties of a dissimolar nature, be remitted; Such as those, which arise
                            from the etiquette of Military dress & parade. These, as inspiring ardor, & ambition in Youth
                            destined for Actual service, in a general View, may be considered As indispensable; but exceptions to general rules are
                            necessary for the perfection of Almost Any system. I wished to be informed of Col. Williams, how far those military
                            regulations, troublesome if not ridiculous in one advanced in life, & who never had been in the least accustomed to
                            them, could be dispenced with. I had reason to suppose, that every indulgence would be granted me, which might be in his
                            power, & I know that he, Capt. Barron, as well as myself had recommended in Decemb. 1802, regulations, which would
                            embrace every point I had in View, & that the perfection of the Institution, was then considered by us, as depending in
                            a great manner on the Adoption of those regulations.
                        I will endeavour, some time here after, to collect, & arrange my thoughts, in respect to the advantage
                            which would arise from such regulations, & shall take the liberty of submitting them to Your consideration. In the mean
                            while, I wish, it may be understood, that I have no intention of relinquishing my present employment, if my labours be
                            acceptable to the Government, & no adverse Circumstances of health &c urge me to such a measure.
                  With the
                            greatest respect & attachment I am, Your Obt. Humle. Sevt
                        
                            Jared Mansfield
                     
                        
                    